Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and  10 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the specification does not provide sufficient  supports showing how the components in apparatus of figure 4 are interconnected and associated with  components in the apparatus of figure 3, therefore the limitations of claim 8 is unclear. Furthermore, it appears that the specification does not have sufficient supports  for the limitation of “a third calibration step comprising a power levelling step, by connecting a load having known characteristics to the test port  of the millimeter wave extender and characterizing the non-linear response of the millimeter wave extender” as recited in claim 10.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a vector network analyzer” are interconnect and associated with “a first active tuner”.” A second active tuner” and “a frequency multiplier”. Furthermore, it is unclear how “a first frequency signal (f0)” from the vector network analyzer) is interrelated and associated with “a first frequency” from the signal generator (3) and how “a source injection signal” and “a load injection signal”  are interrelated and associated with “an injection signal” at the first frequency from the vector modulator (3)? Furthermore, lines 6 and 8, “and/or”  Should be changed to ---and---.
In claim 5, “the source and/or load injected and reflected signals” has not been recited previously in claim 1, therefore these terms are indefinite. Furthermore, “and/or”  Should be changed to ---and--- .  This claim should depend from claim 4 instead of claim 1? .

In claim 7, “the source and/or load injected and reflected signals”  has not been recited previously in claim 1, therefore these terms are indefinite. Should this claim depend from claim 4 instead of claim 1?
In claim 8, it is unclear how “a millimeter wave extender” are interconnected and associated  with other claimed elements of the measurement as recited in claim 1? 
In claim 9, it is unclear what are method steps for performing measurements on a device under test as cited in claim 9. It appears that the scope of claim is incomplete.
In claim 10, it is unclear what “a load having known characteristics to the rest port” comprises of? Is it shown in any of drawings?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Searches were performed and no prior art was found to meet the limitations of claims 1-10 . However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Mow et al (Pat# 9,214,718) disclose Methods For Characterizing Tunable Radio-frequency Elements.
	Esposito et al (Pat# 11,199,568) disclose Millimeter Wave Active Load Pull Using Low Frequency Phase And amplitude Tuning.
Tsironis (pat# 11,137,430) disclose  Active Load Pull Tuning System For Modulated Signal.


Benedikt (PG-Pub#20120161784) disclose HIGH FREQUENCY MEASUREMENT APPARATUS AND METHOD WITH LOAD PULL.
Marchetti et al (Pat#8,456,175) disclose Open Loop Load Pull Arrangement With Determination Of Injections Signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2858